Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1 – 7 have been examined. Claims 8 – 15 have been withdrawn by Applicant via election/restriction.

Election/Restrictions
Claims 8 – 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 October 2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1 – 2 and 6 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Baetica et al. (8,653,786). In regard to claim 1, Baetica discloses an electric work vehicle comprising a vehicle body (Fig. 2, item 70), a battery accommodating portion (Fig. 2, item 66) that is provided in the vehicle body and accommodates a battery (Fig. 2, item 12), a first connector provided on the battery accommodating portion (Figs. 2 and 5 – 6, item 90), a second connector provided on the battery (Figs. 2 and 5 – 6, item 56), and an operating tool for moving the battery and the second connector, and switching from a pre-attachment orientation in which the second connector opposes the first connector to an attachment orientation in which the second connector is joined to the first connector (Figs. 2 and 5 – 6, item 92).
	In regard to claim 2, Baetica discloses wherein the operating tool includes a bracket fixed to the vehicle body (Fig. 5, item 76), an operating lever that is pivotal between a first pivot position and a second pivot position around a first lateral axis extending through the bracket (Fig. 5, item 96), and a connecting body connected to the operating lever and pivotal around a second lateral axis extending through the operating lever (Fig. 5, item 94), a locking portion being formed at a free end of the connecting body, and the locking portion being configured to be locked at a locked portion that is formed on the battery when the operating tool assumes the pre-attachment orientation (Fig. 5, item 95), and in response to pivotal movement of the operating lever from the first pivot position to the second pivot position in a locked state where the locking portion is locked at the locked portion, the second lateral axis moves toward the first connector, and the first connector and the second connector are joined to each other (Figs. 5 – 6).
	In regard to claim 6, Baetica discloses further comprising a stopper for inhibiting movement of the battery beyond the attachment orientation, wherein the battery is fixed to the battery .

Allowable Subject Matter
Claims 3 – 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, either alone or in combination, neither discloses nor suggests an electric work vehicle comprising (in regard to claims 3 and 4) a first connector being connected to an operating lever such that the first connector moves toward the second connector in response to a pivotal movement of an operating lever, (in regard to claim 5) the connecting body having two vertical sides and a lateral piece between the vertical pieces, the locking portion being located on opposite sides of the lateral piece, and the locked portion is located on opposite sides of the second connector to be locked with the locking portion, and (in regard to claim 7) a guiding mechanism including guide rails attached to both side faces of the battery accommodating portion and guide rollers attached to opposite side faces of the carrier and guided by the guide rails. These limitations, in combination with each and every other independent claim limitation, are not shown in the currently cited prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Swanson (5,301,765) discloses a battery pack installation and storage system for electric vehicles;
Schemm et al. (5,360,307) disclose a battery transfer technique for a vehicle;
Venard et al. (6,357,070) disclose a multi-function, battery-powered, rider cleaning machine;
Rayner et al. (10,183,563) disclose an apparatus and system for providing a secondary power source for an electric vehicle;
Subramanian (2009/0101422) discloses an interchangeable power plant for automobiles;
Ojima et al. (2012/0326107) disclose a conveying apparatus;
Brandon (2013/0025950) discloses an electric cart.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269.  The examiner can normally be reached on M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D WALTERS/Primary Examiner, Art Unit 3618